DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "101" in figure 3 and "50" (3 occurrences (see [0055])) have both been used to designate sensor; reference characters "108" in figures 4, 11, 12 and "103" (1st occurrence (see [0056])) have both been used to designate database server.  

The drawings are objected to because “CLIENT” in figure 13 has been misspelled.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: step S6052 in figure 20.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Specification
The disclosure is objected to because of the following informalities: reference characters "50" and "51" have both been used to designate front-end subsystem (see [0058]), reference characters "110" and "109" have both been used to designate client system (see [0063]), reference characters "504" and "604" have both been used to designate I/O device (see [0068]) and reference characters "106" in figures 4, 11, 12 and "105" (see [0068]) have both been used to designate analysis unit.  Appropriate correction is required.

Claim Objections
Applicant is advised that should claim 7 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 

Claim 14 is objected to because of the following informalities:  claim 14 is a substantial duplicate of claim 7.  Examiner interprets claim 14 as depending on claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the front-end subsystem" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the calculation subsystem" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-7, 9-13 and 15-20 are allowed.

Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach the calculation subsystem performs an artificial intelligence (AI) analytical process to generate an optimal parameter set and a simulated result map according to the data signal; and a message and tuning subsystem generating an alert signal and a feedback signal according to the optimal parameter set and the simulated result map, wherein the message and tuning subsystem transmits the alert message to a user of the semiconductor manufacturing equipment.
As per claim 8, the prior art of record taken alone or in combination fails to teach a calculation subsystem performs an artificial intelligence (Al) analytical process to generate an optimal parameter set and a simulated result map according to the data signal; and generate an alert signal and a feedback signal according to the optimal parameter set and the simulated result map and transmit the alert message to a user of the semiconductor manufacturing equipment.
As per claim 15, the prior art of record taken alone or in combination fails to teach performing an artificial intelligence (AI) analytical process to generate an optimal parameter set and a simulated result map according to the data signal; and generating, by a message and tuning subsystem, an alert signal and a feedback signal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to monitoring and controlling semiconductor manufacturing process:
	USPN 10,997,340 B2 to Hu et al.
	USPN 10,957,031 B1 to Wu et al.
	USPN 10,777,470 B2 to Cheong et al.
	USPN 10,546,085 B2 to Hu et al.
	USPN 10,012,900 B2 to Kim et al.
	USPN 9,696,150 B2 to Matsuoka
	USPN 9,070,622 B2 to Ke et al.
	USPN 7,363,099 B2 to Smith et al.
	USPN 7,123,980 B2 to Funk et al.
	USPN 6,668,360 B1 to Liu
	USPN 6,658,640 B2 to Weed
	USPN 6,128,403 to Ozaki

	US Pub. No. 2021/0042570 A1 to Iskandar et al.
	US Pub. No. 2021/0041788 A1 to VAN OOSTEN et al.
	US Pub. No. 2020/0363778 A1 to Mahapatra
	US Pub. No. 2020/0294829 A1 to MACHAVARIANI et al.
	US Pub. No. 2020/0159177 A1 to Salsbury et al.
	US Pub. No. 2020/0096876 A1 to Lin et al.
	US Pub. No. 2011/0246141 A1 to LI
	US Pub. No. 2007/0105243 A1 to Nagatomo et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        29 September 2021